DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 3-26-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited pertinent art does not anticipate nor render obvious a pressure sensor calibration method comprising determining a weight from a metric of a plurality of metrics and determining a weighted metric value by applying a weight for a metric to a determined value of that metric; using the weighted metric values to determine if a pressure sensor of a mobile device should be calibrated using information associated with a first location; and if the pressure sensor of the mobile device ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170234756 A1 SYSTEMS AND METHODS FOR DIFFERENTIAL PRESSURE SENSOR CALIBRATION
US 20160091385 A1 SYSTEMS AND METHODS FOR PRESSURE SENSOR CALIBRATION
US 20200116483 A1 SYSTEMS AND METHODS FOR PRESSURE-BASED ESTIMATION OF A MOBILE DEVICE ALTITUDE OR CALIBRATION OF A PRESSURE SENSOR
US 20200088517 A1 Method for calibrating a pressure sensor of a mobile device involves determining a first estimated altitude of the mobile device without using any measurement from the pressure sensor of the mobile device
US 20190360804 A1 Method for determining estimated altitude of mobile device, involves determining area when mobile device is expected to reside, and determining position of device for calibrating estimated altitude of device by using pressure sensor
US 20160245716 A1 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856